DETAILED ACTION
Any rejection or objection in the previous Office action not listed below has been withdrawn due to amendments, unless otherwise noted.  The 112 rejection for “comparator” has been removed due to Applicant’s arguments.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/30/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-13, 15-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Talathi et al. (hereinafter Talathi), U.S. Patent Application Publication 2017/0061326 in view of Joubert et al. (hereinafter Joubert), Hardware Spiking Neurons Design: Analog or Digital?.
Regarding Claim 1, Talathi discloses a neuromorphic device comprising: 
a memory suitable for storing instructions [“includes a memory” ¶11]; 
one or more processors in communication with the memory and execute the instructions [“includes a memory and at least one processor coupled to the memory” ¶11] to recognize information of input nodes based on a plurality of learned results and generating a plurality of recognition signals of output nodes [“a trained machine learning model (e.g., neural network)” ¶38]; 
a plurality of signal extracting circuits each coupled to a corresponding output node [“probability vector is used to predict a class label” “the class label is predicted using the highest or maximum probability value in the probability vector” ¶32; ¶36; “The various illustrative logical blocks, modules and circuits described in connection with the present disclosure may be implemented or performed with a general-purpose 
a controller suitable for outputting a neuromorphic operation result based on an output node corresponding to a signal extracting circuit outputting the logic high level signal [“The various illustrative logical blocks, modules and circuits described in connection with the present disclosure may be implemented or performed with a general-purpose processor, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field programmable gate array signal (FPGA) or other programmable logic device (PLD), discrete gate or transistor logic, discrete hardware components or any combination thereof designed to perform the functions described herein” & “controller” ¶106, 110, 112].
However, Talathi fails to explicitly disclose a first switch suitable for applying a corresponding recognition signal to a first connection node of a corresponding signal extracting circuit, 
a second switch including a plurality of transistors coupled to the first connection node, the plurality of transistors individually controlled by voltages of plural second connection nodes of other signal extracting circuits for changing a voltage level of the first connection node when the plurality of transistors is individually turned on, and 

Joubert discloses a first switch suitable for applying a corresponding recognition signal to a first connection node of a corresponding signal extracting circuit [“the switch Spulse” pg. 2, col. 2, line 14; Fig. 2 - see annotated diagram below], 
a second switch including a plurality of transistors coupled to the first connection node, the plurality of transistors individually controlled by voltages of plural second connection nodes of other signal extracting circuits for changing a voltage level of the first connection node when the plurality of transistors is individually turned on [Fig. 2 - see annotated diagram below], and 
a comparator suitable for outputting a logic high level signal or a logic low level signal depending on a comparison result of the voltage level of the first connection node, which is changed by the second switch, and a reference voltage [“Vthreshold” pg. 2, col. 2, line 5; Fig. 2 - see annotated diagram below].

    PNG
    media_image1.png
    642
    1354
    media_image1.png
    Greyscale


Given the advantage of implementing a hardware neural network to take advantage of neural processing (e.g. local processing and memory, for faster processing), one having ordinary skill in the art would have been motivated to make this obvious modification.

Regarding Claim 2, Talathi and Joubert disclose the neuromorphic device of claim 1.  Talathi further discloses further comprising: an interface to which the information to be recognized is received [“an input x” ¶34; “a connectivity block 110” ¶52; “a routing connection processing unit” ¶54; “bus interface may be used to connect a network adapter, among other things, to the processing system via the bus” ¶109].

Claim 12 is rejected on the same grounds as claim 1.
Claim 13 is rejected on the same grounds as claim 2.

Allowable Subject Matter
Claims 4-11, 15-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note
The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
Any prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Applicant is reminded that in amending in response to a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H BEJCEK II whose telephone number is (571)270-3610. The examiner can normally be reached Monday - Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/R.B./           Examiner, Art Unit 2123            

/ALEXEY SHMATOV/           Supervisory Patent Examiner, Art Unit 2123